Plaintiff in error was convicted upon an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with intent to violate the provisions of the prohibition law. May 28, 1910, in accordance with the verdict of the jury, defendant was sentenced to serve a term of sixty days in the county jail and to pay a fine of five hundred dollars. To reverse the judgment this appeal was taken. The state introduced but one witness, the agent of the Santa Fe system at Kaw City, who produced a freight delivery receipt signed by the defendant. On cross-examination he testified that as agent he should have a bill of lading on file, but he did not know what had become of the bill of lading, for the shipment receipted for, and that all he knew about the shipment was by the form it was billed. This was all the testimony in the case. Defendant requested a peremptory instruction to acquit. The facts and issues in this case are the same as in the case of G.W. Cook v. State, infra.
For the reasons given in the opinion in that case the judgment is reversed. *Page 702